Name: Regulation (EEC) No 2025/73 of the Commission of 25 July 1973 on the determination of the origin of ceramic products falling under heading Nos 69.11, 69.12 and 69.13 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/32 Official Journal of the European Communities 27 . 7 . 73 REGULATION (EEC) No 2025/73 OF THE COMMISSION of 25 July 1973 on the determination of the origin of ceramic products falling under heading Nos 69.11 , 69.12 and 69.13 of the Common Customs Tariff Whereas the provisions of this Regulation are in accor ­ dance with the Opinion of the Committee on Origin ; HAS ADOPTED THIS REGULATION : Article 1 The decoration of ceramic articles falling under CCT heading Nos 69.11 , 69.12 and 69.13 shall not confer the origin of the country where that decoration was carried out, or shall not confer Community origin in so far as this decoration does not result in the goods obtained being classified under a tariff heading other than the tariff heading covering the products used . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 (') of June 27 1968 on the common definition of the concept of the origin of goods, and in particular Article 1 4 thereof ; Whereas Article 5 of the above Regulation lays down that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed, having been carried out in an undertaking equipped for the purpose and resulting in the manu ­ facture of a new product or representing an important stage of manufacture ; The decoration of ceramic articles under CCT heading Nos 69.11 , 69.12 and 69.13 cannot in itself be regarded as a substantial operation within the meaning of Council Regulation (EEC) No 802/68 in so far as this decoration does not result in the goods obtained being classified under a tariff heading other than the tariff heading covering the products used ; Article 2 Each Member State shall inform the Commission of the provisions made for the application of this Regula ­ tion . The Commission shall pass this information to the other Member States . Article 3 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1973 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 148 , 28 . 6 . 1968 , p . 1 .